Citation Nr: 0706610	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1969 to May 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.


FINDING OF FACT

The medical evidence fails to show that the veteran has PTSD.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran served in the Vietnam War in a naval helicopter 
support squadron.
He contends that he currently has PTSD as a result of 
stressful events he endured during his time in service.  
However, the evidence of record fails to show that the 
veteran has ever been diagnosed with PTSD by a medical 
professional.

The evidence does show the veteran belonged to a combat 
support group, but these records fail to show that the 
veteran was ever given a diagnosis of PTSD himself.  VA 
treatment records explore the veteran's diagnosis further, 
and in this regard note that with respect to his stressor, 
the veteran related that while in basic training he was 
placed in a week long survival course during which time he 
was not provided with any food and at the end of which he was 
submitted to interrogation intended to simulate life as a 
prisoner of war.  While the veteran felt this incident had 
caused him to develop PTSD, the doctor found that this 
situation was not really a trauma in the classic sense of 
PTSD.  There was no real danger that the veteran would be 
killed in a training exercise, no matter how realistic it 
was.  As such, the doctor concluded that the veteran did not 
meet the criteria for PTSD, although he did meet the criteria 
for a major depressive disorder.  The chief of psychiatry at 
the VA medical center concurred with the diagnosis of 
depression.

As the veteran has not been diagnosed with PTSD, he fails to 
meet the criteria for service connection for PTSD and his 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2003.  By this, and by the statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, together 
with service medical and personnel records.  The veteran was 
also sent a copy of a PTSD questionnaire to complete and 
return, but it was never returned.  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.  Since no record showed a 
diagnosis of PTSD, the veteran did not undergo a formal 
examination for VA purposes.  
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


